Citation Nr: 0839064	
Decision Date: 11/13/08    Archive Date: 11/20/08	

DOCKET NO.  06-39 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as major depression, anxiety, 
and/or post-traumatic stress disorder. 

2.  Entitlement to an increased rating for cervical spine 
strain, initially evaluated as 10 percent disabling prior to 
April 29, 2008, and as 20 percent disabling thereafter. 

3.  Entitlement to an increased rating for lumbosacral strain 
with degenerative joint disease of the thoracic spine, 
initially evaluated as 10 percent disabling prior to April 
29, 2008, and as 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The appellant and her spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
October 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of December 2004 and July 2008 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

Upon review of this case, it is clear that the veteran has 
chosen to perfect her appeal only as to the issues of service 
connection for an acquired psychiatric disorder, and 
increased evaluations for her service-connected cervical and 
lumbar spine disabilities.  Accordingly, the Board will 
confine its review solely to those issues.

Good or sufficient cause having been shown, the veteran's 
appeal has been advanced on the Board's docket under the 
provisions of 38 U.S.C.A. §§ 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2008).

The appeal as to the issue of service connection for an 
acquired psychiatric disorder, claimed as major depression, 
anxiety, and/or post-traumatic stress disorder, is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.




FINDINGS OF FACT

1.  Prior to April 29, 2008, the veteran's service-connected 
cervical spine strain was productive of no more than slight 
impairment, as characterized by a combined range of motion of 
the cervical spine of 255 degrees accompanied by pain, but no 
muscle spasm or guarding severe enough to result in an 
abnormal gait or spinal contour, or incapacitating episodes.

2.  The veteran's service-connected cervical spine strain is 
currently productive of no more than moderate impairment, as 
characterized by muscle spasms with a straightening of 
cervical lordosis and accompanying pain, and one 
incapacitating episode lasting approximately one week over 
the past 12 months, but no ankylosis of the cervical spine.

3.  Prior to April 29, 2008, the veteran's service-connected 
lumbosacral strain with degenerative joint disease of the 
thoracic spine was productive of no more than slight 
impairment, as characterized by forward flexion of the lumbar 
spine to 70 degrees and a combined range of motion of the 
lumbar spine of 210 degrees, accompanied by pain, but no 
muscle spasm or guarding severe enough to result in an 
abnormal gait or spinal contour, or incapacitating episodes.

4.  The veteran's service-connected lumbosacral strain with 
degenerative joint disease of the thoracic spine is currently 
productive of no more than moderate impairment, as 
characterized by forward flexion of the lumbar spine to 50 
degrees with accompanying pain, but no evidence of 
incapacitating episodes or ankylosis of the thoracolumbar 
spine.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for service-connected cervical spine strain prior to 
April 29, 2008 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a and Part 4, Codes 5290, 5293 
(effective prior to September 26, 2003); Codes 5237, 5243 
(effective September 26, 2003).

2.  The criteria for a current evaluation in excess of 20 
percent for service-connected cervical spine strain have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a 
and Part 4, Codes 5290, 5293 (effective prior to September 
26, 2003); Codes 5237, 5243 (effective September 26, 2003).

3.  The criteria for an initial evaluation in excess of 10 
percent for service-connected lumbosacral strain with 
degenerative joint disease of the thoracic spine prior to 
April 29, 2008 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a and Part 4, Codes 5292, 5293, 5295 
(effective prior to September 26, 2003); Codes 5237, 5242, 
5243 (effective September 26, 2003).

4.  The criteria for a current evaluation in excess of 20 
percent for service-connected lumbosacral strain with 
degenerative joint disease of the thoracic spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a 
and Part 4, Codes 5292, 5293, 5295 (effective prior to 
September 26, 2003); Codes 5237, 5242, 5243 (effective 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes her multiple contentions, and 
those of her spouse, offered during the course of a hearing 
before the undersigned Veterans Law Judge in September 2008, 
as well as service treatment records, and both VA and private 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks increased evaluations for her 
service-connected cervical and lumbar/thoracic spine 
disabilities.  In that regard, disability evaluations are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

Moreover, while the Board must consider the veteran's medical 
history as required by various provisions under 38 C.F.R. 
Part 4, including Section 4.2 [see Schafrath v. Derwinski, 1 
Vet. App. 589 (1991)], the regulations do not give past 
medical reports precedence over current findings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, coordination, and endurance.  
The functional loss may be due to the absence of part or all 
of the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2008); see also 38 C.F.R. § 4.45 (2008).

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the case at hand, in a rating decision of December 2004, 
service connection and respective 10 percent evaluations were 
granted for cervical spine strain and lumbosacral spine 
strain with degenerative joint disease of the thoracic spine, 
effective from August 29, 2003, the date of receipt of the 
veteran's original claim for service connection.  The veteran 
voiced her disagreement with the assignment of the respective 
10 percent evaluations, with the result that, in a rating 
decision of July 2008, the veteran's previous 10 percent 
evaluations were increased to 20 percent, effective from 
April 29, 2008, the date of a VA orthopedic examination.  The 
current appeal ensued.

During the course of this appeal, specifically, on September 
26, 2003, there became effective new regulations for the 
evaluation of service-connected disabilities of the spine.  
VA's General Counsel has held that, where a law or regulation 
changes during the pendency of an appeal, the Board must 
determine which version of the law or regulation is more 
favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC   3-2000 
(April 10, 2000).

Prior to August 26, 2003, a 10 percent evaluation was 
warranted where there was evidence of slight limitation of 
motion of the cervical spine, with a 20 percent evaluation 
requiring demonstrated evidence of moderate limitation of 
motion, and a 30 percent evaluation requiring evidence of 
severe limitation of motion.  38 C.F.R. § 4.71a and Part 4, 
Code 5290 (effective prior to September 26, 2003).  

A 10 percent evaluation was, similarly, indicated where there 
was evidence of slight limitation of motion of the lumbar 
spine, with a 20 percent evaluation requiring evidence of 
moderate limitation, and a 40 percent evaluation requiring 
demonstrated evidence of severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a and Part 4, Code 5292 
(effective prior to September 26, 2003).  

In the alternative, a 10 percent evaluation could be assigned 
where there was evidence of lumbosacral strain with 
characteristic pain on motion, with a 20 percent evaluation 
requiring demonstrated evidence of muscle spasm on extreme 
forward bending, and/or a unilateral loss of lateral spine 
motion in the standing position.  A 40 percent evaluation, 
under those same schedular criteria, required demonstrated 
evidence of severe lumbosacral strain, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, and/or some 
of the aforementioned, accompanied by abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a and Part 4, Code 5295 
(effective prior to September 26, 2003).

Finally, a 10 percent evaluation was indicated where there 
was evidence of or findings analogous to intervertebral disc 
syndrome characterized by incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12-month period.  A 20 percent evaluation was 
indicated where there was evidence of incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12-month period, with a 40 percent 
evaluation requiring demonstrated evidence of incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during that same 12-month period.  For purposes 
of evaluation, an incapacitating episode was considered to be 
a period of acute signs and symptoms due to intervertebral 
disc syndrome requiring bed rest prescribed by a physician 
and treatment by a physician.  

Evaluation could also be conducted by combining, under 
38 C.F.R. § 4.25, separate evaluations for chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
evaluation.  For purposes of evaluation, "chronic orthopedic 
and neurologic manifestations" meant orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome which were present constantly, or nearly so.  
Moreover, when evaluating on the basis of chronic 
manifestations, orthopedic disabilities were to be evaluated 
utilizing evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes, while neurologic 
disabilities were to be evaluated separately utilizing the 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  38 C.F.R. § 4.71a and Part 4, Code 
5293 (effective prior to September 26, 2003).

Under the schedular criteria which became effective September 
26, 2003, diseases of the spine are to be evaluated with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by the 
residuals of injury or disease.  In that regard, a 10 percent 
evaluation is warranted where there is evidence of forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or a combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or, in the alternative, vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation requires demonstrated evidence of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or a 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, in the alternative, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 30 percent evaluation requires demonstrated evidence of 
forward flexion of the cervical spine to 15 degrees or less; 
or, in the alternative, favorable ankylosis of the entire 
cervical spine. 

A 40 percent evaluation requires demonstrated evidence of 
unfavorable ankylosis of the entire cervical spine; or 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, in the alternative, favorable ankylosis of the 
entire thoracolumbar spine.  

For purposes of evaluation, each range of motion measurement 
is to be rounded to the nearest 5 degrees.  

38 C.F.R. § 4.71a and Part 4, Code 5237 (effective September 
26, 2003).

Under the revised schedular criteria which became effective 
September 26, 2003, service-connected cervical and/or lumbar 
spine disabilities may also be evaluated as degenerative 
arthritis of the spine on the basis of limitation of motion.  
Moreover, those same disabilities may also be evaluated as 
for intervertebral disc syndrome, utilizing the same criteria 
noted above, but under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).

Cervical spine strain

As regards the veteran's service-connected cervical spine 
strain, the Board notes that, at the time of a service 
medical facility radiographic evaluation in April 1996, the 
veteran's cervical spine was described as within normal 
limits.  While at the time of a subsequent service medical 
facility study in December 2000, there was evidence of 
significant straightening and reversal of the cervical 
lordotic curvature consistent with spasm, at the time of VA 
orthopedic examination in October 2004, no such muscle spasm 
was in evidence.  Significantly, at the time of that 
examination, the veteran indicated that her neck pain did not 
interfere very much with her regular occupation, inasmuch as, 
following an opportunity to rest, she usually "felt okay."

Physical examination of the veteran's cervical spine showed 
some evidence of tenderness over the lower paracervical 
muscles.  Range of motion measurements showed forward flexion 
to 50 degrees, with pain at the back of the head or neck; 
extension to 35 degrees, with pain at the back of the neck; 
rotation to the left and right of 45 degrees, with no 
associated pain; lateral bending to the left of 38 degrees 
accompanied by pain; and lateral bending to the right of 45 
degrees, with pain at the back of the neck.  Significantly, 
while following repeated testing, the veteran complained of 
some increase in pain, there was no evidence of any fatigue, 
nor any evidence of impaired endurance or weakened movement.  
However, in the opinion of the examiner, repetitive use might 
very well result in a loss of 5 degrees of cervical flexion.  
The pertinent diagnosis noted was cervical spine strain with 
limited motion and normal radiographic findings.

The Board notes that, at the time of a more recent VA 
orthopedic examination in April 2008, it was noted that the 
veteran's claims folder was available, and had been reviewed.  
Significantly, during the course of that examination, the 
veteran indicated that, while she did, in fact, suffer from 
neck pain, she did not utilize a neck brace.  Moreover, over 
the course of the past 12 months, she experienced only one 
incapacitating episode lasting approximately one week which 
required bed rest as prescribed by a physician.  According to 
the veteran, notwithstanding her service-connected cervical 
spine disability, she was able to function in her usual 
occupation.

On physical examination, the veteran's cervical spine showed 
evidence of mild spasm, with some straightening of cervical 
lordosis, but no tenderness.  Active range of motion studies 
showed forward flexion to 55 degrees accompanied by pain at 
the terminus of motion, with extension to 45 degrees, once 
again with pain at the end of motion.  Rotation to the left 
was to 20 degrees accompanied by pain, while rotation to the 
right was to 25 degrees, accompanied by pain at the end of 
motion.  Right lateral bending was to 28 degrees accompanied 
by pain at the terminus of motion, while left lateral bending 
was to 28 degrees, once again with pain at the end of motion.  
Significantly, at the time of examination, there was no 
change in active or passive range of motion during repeat 
testing.  Nor was there any additional loss of range of 
motion, or any weakness, impaired endurance, incoordination, 
or instability.  The pertinent diagnosis noted was cervical 
spine strain characterized by limited motion, with X-ray 
studies characteristic of degenerative disc disease.

As is clear from the above, prior to April 29, 2008, the 
veteran's service-connected cervical spine strain was no more 
than 10 percent disabling.  More specifically, prior to that 
time, the veteran's cervical spine strain was productive of 
no more than slight impairment, as shown by a combined range 
of motion of greater than 170 degrees but not greater than 
335, consistent with the assigned 10 percent evaluation.  
While it is true that, for the period prior to April 29, 
2008, the veteran experienced repeated episodes of cervical 
spine pain, at no time during that period was there evidence 
of muscle spasm or guarding severe enough to result in an 
abnormal spinal contour, or incapacitating episodes requiring 
bed rest prescribed by a physician. 

In point of fact, not until the time of the aforementioned VA 
orthopedic examination on April 29, 2008 did the veteran 
exhibit spasm of the cervical spine with accompanying 
straightening of cervical lordosis sufficient to warrant the 
assignment of a 20 percent evaluation.  Significantly, at no 
time has the veteran been shown to exhibit the severe 
limitation of motion of the cervical spine to 15 degrees or 
less or favorable ankylosis requisite to the assignment of a 
greater than 20 percent evaluation.  Under the circumstances, 
the veteran's claim for increase must be denied.

Lumbosacral strain with degenerative joint disease of the 
thoracic spine

Turning to the issue of an increased rating for service-
connected lumbosacral strain with degenerative joint disease 
of the thoracic spine, the Board notes that, in a service 
medical facility radiographic study dated in April 1996, the 
veteran's thoracic spine was described as normal.  Moreover, 
at the time of a VA orthopedic examination in October 2004, 
it was noted that the veteran utilized neither a back brace 
nor a cane.  On physical examination, the veteran walked with 
a reciprocal gait, and had no difficulty arising from a 
chair, or changing positions on the examination table.  
Examination of the veteran's thoracolumbar spine showed some 
tenderness over the thoracic paraspinal muscles, while range 
of motion studies showed forward flexion to 78 degrees, with 
pain in both the upper and lower back; extension to 30 
degrees, with no accompanying pain; lateral bending to the 
left and right to 30 degrees, with pain on the left side; and 
rotation to both the left and right to 35 degrees, 
accompanied by a sensation of pulling in the lower back.  
Significantly, while following repeated testing, the veteran 
complained of some increase in pain, there was no evidence of 
any fatigue, nor any impaired endurance or weakened movement.  
Tests of straight leg raising both sitting and supine were 
negative bilaterally, while both knee and ankle jerks were 
equal at 1+.  Sensory evaluation was reported as intact, and 
no focal weakness was noted.  The pertinent diagnoses noted 
were degenerative joint disease of the thoracic spine, with 
limited motion; and lumbosacral spine strain, with limited 
motion and normal X-ray studies.  According to the examiner, 
the veteran's lumbosacral spine represented the best estimate 
of her range of motion.  Moreover, an additional 10-degree 
loss of flexion was indicated due to thoracolumbosacral pain.

The Board notes that, during the course of VA outpatient 
treatment in September 2007, there was no evidence of any 
pain on palpation of the vertebra or paraspinal musculature 
bilaterally in the veteran's low back.  However, as of the 
time of a VA orthopedic examination on April 29, 2008, the 
veteran complained of low back pain which was "always within 
the level of 10/10."  Significantly, at the time of 
examination, the veteran denied any incapacitating episodes 
due to back pain which required physician-ordered bed rest.  

On physical examination, the veteran's lumbosacral spine 
showed no evidence of any spasm, scoliosis, or tenderness.  
Active range of motion showed forward flexion to 50 degrees, 
with pain at the end of motion; lateral bending to the left 
of 28 degrees, accompanied by pain; and lateral bending to 
the right of 12 degrees, with pain at the terminus of motion.  
Rotation to the left was to 20 degrees, once again 
accompanied by pain; while rotation to the right was to 25 
degrees with pain.

According to the examiner, there was no change in active or 
passive range of motion during repeat testing.  Nor was any 
additional loss of range of motion shown due to painful 
motion of the thoracolumbar spine.  Significantly, at the 
time of examination, there was no evidence of any weakness, 
impaired endurance, incoordination, or instability.  Tests of 
straight leg raising in the sitting and supine positions were 
negative bilaterally.  Moreover, both knee and ankle jerks 
were equal at 1+.  No focal weakness was in evidence, and 
sensory evaluation was intact in the lower extremities 
bilaterally.  The pertinent diagnosis noted was lumbosacral 
strain with accompanying limited motion and X-ray evidence of 
mild spondylosis.

As is clear from the above, the 10 percent evaluation in 
effect for service-connected lumbosacral strain with 
degenerative joint disease of the thoracic spine prior to 
April 29, 2008 was appropriate.  Significantly, prior to that 
time, the veteran exhibited no more than slight impairment of 
her lumbar spine, as shown by forward flexion to 78 degrees, 
and a combined range of motion greater than 120 degrees and 
when considering the mandates of DeLuca not greater than 235 
degrees.  Not until the time of the aforementioned VA 
orthopedic examination on April 29, 2008 was there evidence 
of the moderate impairment characterized by forward flexion 
to 50 degrees requisite to the assignment of a 20 percent 
evaluation.  Significantly, at no time during the course of 
her appeal has the veteran been shown to exhibit the severe 
lumbosacral strain characterized by a severe limitation of 
motion of the lumbar spine sufficient to warrant the 
assignment of a greater than 20 percent evaluation.  Nor has 
there been evidence of ankylosis of the thoracolumbar spine 
or incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks over the course of a 12-
month period sufficient to warrant the assignment of a 40 
percent evaluation.  Under the circumstances, the veteran's 
claim for increase must be denied.

Extra schedular consideration

In reaching this determination, the Board has given due 
consideration to the provisions of 38 C.F.R. § 3.321(b)(1) 
(2008) governing the requirements for an extraschedular 
evaluation.  However, to date, there exists no evidence that, 
due exclusively to the veteran's service-connected cervical 
and lumbosacral spine disabilities, she has experienced the 
marked interference with employment and/or frequent periods 
of hospitalization necessary to render impractical the 
application of the regular schedular standards, thereby 
necessitating referral to the Director, VA Compensation and 
Pension Service.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence she is expected to provide.

For an increased rating claim, Section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate the claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating which would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores at 
5-6.

The Board finds that the VCAA notice requirements have been 
satisfied by letters dated in November 2003, March 2006, and 
June 2008.  In those letters, VA informed the veteran that, 
in order to substantiate her claims for increased ratings, 
she needed to show that her service-connected disabilities 
had undergone an increase in severity.  To the extent there 
existed any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error 
was nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
veteran had a full understanding and/or actual knowledge of 
the elements required to prevail on her claims.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As to informing the veteran of which information and evidence 
she was to provide to VA, and which information and evidence 
VA would attempt to obtain on her behalf, VA informed her 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed her that, on her behalf, VA would 
make reasonable efforts to obtain records which not held by a 
Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the veteran that she 
could obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, as well as both VA treatment records and 
examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

An evaluation in excess of 10 percent for service-connected 
cervical spine strain prior to April 29, 2008 is denied.

The current evaluation in excess of 20 percent for service-
connected cervical spine strain is denied.  

An evaluation in excess of 10 percent for service-connected 
lumbosacral strain with degenerative joint disease of the 
thoracic spine prior to April 29, 2008 is denied.

A current evaluation in excess of 20 percent for service-
connected lumbosacral strain with degenerative joint disease 
of the thoracic spine is denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for an acquired psychiatric disorder, to 
include major depression, anxiety, and post-traumatic stress 
disorder.  In pertinent part, it is contended that, during 
the period from June 1982 to October 1983, while stationed at 
Fort Polk, Louisiana, the veteran was sexually assaulted by a 
number of Special Forces personnel, which assault eventually 
resulted in the development of a post-traumatic stress 
disorder.

In that regard, the Board notes that, where a post-traumatic 
stress disorder is based on an inservice personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted disease; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavioral changes following the claimed assault is one type 
of relevant evidence which may be found in the sources.  
Example of behavior changes which might constitute credible 
evidence of a stressor include, but are not limited to:  a 
request for a transfer to another military duty assignment, 
deterioration in work performance; substance abuse, episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavioral changes.  

The Board observes that, while in the case at hand, the 
veteran has been provided some VCAA notification, she has yet 
to be informed of the sources other than service records 
which might provide corroboration of her alleged inservice 
sexual assault.  More specifically, the veteran has yet to be 
informed that such corroborating evidence may include records 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted disease; 
and statements from family members, roommates, fellow service 
members, or clergy.  Such notice is necessary prior to a 
final adjudication of the veteran's current claim for service 
connection.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:

1.  The veteran should be furnished the 
appropriate correspondence informing her 
that, in order to substantiate her claim 
for service connection for post-traumatic 
stress disorder based on a personal 
assault, she may utilize evidence other 
than service medical records, 
specifically, records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted disease; or statements from 
family members, roommates, fellow service 
members, or clergy.  A copy of the 
correspondence furnishing the veteran 
that notice should be made a part of her 
claims folder.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2008, the date of the 
most recent VA examination of record, 
should then be obtained and incorporated 
in the claims folder.  The veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and her 
representative should be informed of any 
such problem.  

3.  In addition, the RO/AMC should send 
another request from the veteran a 
comprehensive and detailed statement 
regarding the stressor or stressors to 
which she alleges she was exposed in 
service.  The veteran should be requested 
to provide specific details of the 
claimed stressful events, such as dates, 
places, detailed descriptions, and 
identifying information concerning any 
other individuals involved, including 
their names, ranks, units of assignment, 
and any other identifying details.  

The veteran should be advised that this 
information is vitally necessary in order 
to obtain supporting evidence, and that 
she must be as specific as possible, 
because without such detailed 
information, an adequate search for 
verifying data cannot be conducted.

4.  Following receipt of the 
aforementioned information, the RO/AMC 
should review the file, and prepare a 
summary of the veteran's claimed 
stressors.  That summary, and all 
associated documents, should be sent to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC), or other 
appropriate facility, in order that they 
might provide any information which could 
corroborate the veteran's alleged 
stressors.

5.  Following the above, the RO/AMC 
should make a specific determination 
based upon the complete record with 
respect to whether the veteran was 
exposed to a stressor or stressors in 
service, and, if so, the nature of the 
specific stressor or stressors.  Should 
the RO/AMC determine that the record 
establishes the existence of a stressor 
or stressors, the RO/AMC should specify 
which stressor or stressors in service it 
has determined are established by the 
record.  In reaching that determination, 
the RO/AMC should address any credibility 
questions raised by the evidence.

6.  If and only if the RO/AMC is able to 
verify an inservice stressor or 
stressors, arrangements should be made 
for the veteran to be examined by a 
psychiatrist, preferably a VA 
psychiatrist who has not heretofore seen 
or examined her.  The RO/AMC should 
specify for the examiner the stressor or 
stressors which it has determined are 
established by the record, and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of post-traumatic stress 
disorder have been satisfied.

The examination report should reflect a 
review of pertinent material in the 
claims folder.  The examiner should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the nature of the veteran's psychiatric 
status.  The examiner should, 
additionally, comment explicitly on 
whether there is a link between any 
verified inservice stressor or stressors 
and the current diagnosis of post-
traumatic stress disorder. 

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

7.  Thereafter, the RO/AMC should 
readjudicate the veteran's claim for 
service connection for an acquired 
psychiatric disorder, to include major 
depression, anxiety, and/or post-
traumatic stress disorder.  Should the 
benefit sought on appeal remain denied, 
the veteran and her representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits since the 
issuance of the most recent SSOC in July 
2008.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


